Citation Nr: 1818984	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-40 920A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in an April 1996 Board decision that declined to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to March 1981.  The Veteran died in March 1981.  The moving party is his surviving spouse.

This matter comes before the Board from an August 2009 motion by the moving party requesting revision of an April 1996 Board decision on the basis of clear and unmistakable error (CUE).

This case was previously before the Board in November 2015 when it was remanded to schedule a Travel Board hearing.  Thereafter, the moving party was scheduled for a hearing in February 2016.  However, in January 2016, she indicated that she wished to cancel her hearing because she had no additional evidence to submit.  Accordingly, the moving party's hearing request is deemed withdrawn.  The Board finds that there has been substantial compliance with the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. In an April 16, 1996, decision, the Board determined that new and material evidence had not been submitted sufficient to reopen the claim of entitlement to DIC benefits.

2. In an October 1997 Memorandum Decision, the United States Court of Appeals for Veterans Claims affirmed the Board's April 1996 decision.


CONCLUSION OF LAW

The April 1996 Board decision is not subject to a claim for revision based on CUE. 38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1400 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of the VCAA is necessary.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board. 

All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In this case, an April 1996 Board decision denied the moving party's petition to reopen a claim of entitlement to DIC benefits, finding that new and material evidence had not been submitted sufficient to reopen the claim. The moving party appealed the denial to the Court. The Court affirmed the Board's April 1996 decision in an October 1997 Memorandum Decision. In essence, the Court's opinion replaces the Board decision regarding this issue, and thus, there is no Board decision available for revision. See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).

On these facts, the Board's April 1996 decision was subsumed by the October 1997 Memorandum Decision of the Court. The Court's October 1997 decision is not subject to revision by the Board. See 38 U.S.C. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002). The Board does not have the authority to revisit and modify Court decisions. See 38 C.F.R. § 20.101.

In the present case, the Board finds that the moving party's motion regarding the April 1996 Board decision must be dismissed because the Court has affirmed the Board's decision; no claim of clear and unmistakable error in a Board decision may be considered.


ORDER

The motion is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


